



Exhibit 10.28


































BANC OF CALIFORNIA


CAPITAL AND LIQUIDITY ENHANCEMENT EMPLOYEE COMPENSATION TRUST






Effective as of August 3, 2016




--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
PAGE
 
 
 
ARTICLE 1.
 
Trust, Trustee and Trust Fund
2
1.1.
Trust
2
1.2.
Trustee
2
1.3.
Trust Fund
2
1.4.
Trust Fund Subject to Claims
2
1.5.
Definitions
3
 
 
 
ARTICLE 2.
 
Contributions and Dividends
5
2.1.
Contributions
5
2.2.
Dividends
5
 
 
 
ARTICLE 3.
 
Release and Allocation of Company Stock
6
3.1.
Release of Shares
6
3.2.
Allocations
6
 
 
 
ARTICLE 4.
 
Compensation, Expenses and Tax Withholding
6
4.1.
Compensation and Expenses
6
4.2.
Withholding of Taxes
6
 
 
 
ARTICLE 5.
 
Administration of Trust Fund    
7
5.1.
Management and Control of Trust Fund
7
5.2.
Investment of Funds
7
5.3.
Trustee's Administrative Powers
7
5.4.
Voting and Tendering of Company Stock
8
5.5.
Indemnification
10
5.6.
General Duty to Communicate to Committee
11
 
 
 
ARTICLE 6.
 
Accounts and Reports of Trustee
11
6.1.
Records and Accounts of Trustee
11
6.2.
Fiscal Year
11



--i-

--------------------------------------------------------------------------------





6.3.
Reports of Trustee
11
6.4.
Final Report
11
 
 
 
ARTICLE 7.
 
Succession of Trustee    
11
7.1.
Resignation of Trustee
11
7.2.
Removal of Trustee
11
7.3.
Appointment of Successor Trustee
12
7.4.
Succession of Trustee
12
7.5.
Continuation of Trust
12
7.6.
Changes in Organization of Trustee
12
7.7.
Continuance of Trustee's Powers in Event of Termination of the Trust
12
 
 
 
ARTICLE 8.
 
Amendment or Termination
12
8.1.
Amendments
12
8.2.
Termination
13
8.3.
Form of Amendment or Termination
13
 
 
 
ARTICLE 9
 
Miscellaneous
13
9.1.
Controlling Law
13
9.2.
Committee Action
14
9.3.
Notices
14
9.4.
Severability
14
9.5.
Protection of Persons Dealing with the Trust
14
9.6.
Tax Status of Trust
15
9.7.
Participants to Have No Interest in the Company or Trust by Reason of the Trust
15
9.8.
Nonassignability
15
9.9.
Gender and Plurals
15
9.10
Counterparts
15





--ii-

--------------------------------------------------------------------------------






BANC OF CALIFORNIA
CAPITAL AND LIQUIDITY ENHANCEMENT EMPLOYEE COMPENSATION TRUST


THIS TRUST AGREEMENT (the "Agreement") made effective as of August 3, 2016,
between Banc of California, Inc., a Maryland corporation, and Evercore Trust
Company, N.A. ("Evercore Trust"), a non-depository trust bank organized under
the laws of the United States of America, as trustee.
W I T N E S S E T H :
WHEREAS, the Company (as defined below) desires to establish a trust (the
"Trust") in accordance with the Maryland Statutory Trust Act (the "Trust Act")
and for the purposes stated in this Agreement;
WHEREAS, the Trustee (as defined below) desires to act as trustee of the Trust
for the purposes hereinafter stated and in accordance with the terms hereof;
WHEREAS, the Company or its subsidiaries have previously adopted the Plans (as
defined below);
WHEREAS, the Company desires to provide assurance of the availability of the
shares of its common stock necessary to satisfy certain of its obligations or
those of its subsidiaries under the Plans;
WHEREAS, the Company desires that the assets to be held in the Trust Fund (as
defined below) should be principally or exclusively securities of the Company
and, therefore, expressly waives any obligation of the Trustee with respect to
diversification of investments that might otherwise be necessary, appropriate or
required pursuant to applicable provisions of law;
WHEREAS, Evercore Trust has been appointed as trustee and has accepted such
appointment as of the date set forth first above.
NOW, THEREFORE, the parties hereto formed the Trust by causing the Trustee to
file a Certificate of Trust with the State Department of Assessments and
Taxation of Maryland (the "SDAT") and agree that the Trust will be comprised,
held and disposed of as follows:






--------------------------------------------------------------------------------





ARTICLE 1.
Trust, Trustee and Trust Fund
1.1    Trust. The name of the Trust is the "Banc of California Capital and
Liquidity Enhancement Employee Compensation Trust." The Trust is a separate
legal entity with title to and power to convey all of its assets in accordance
with the Trust Act. The parties hereto further intend that the Trust not be
subject to the Employee Retirement Income Security Act of 1974, as amended. The
assets of the Trust will be held by the Trust, and invested and disposed of by
the Trustee, in accordance with the terms of this Agreement, which constitutes
the governing instrument of the Trust within the meaning of the Trust Act.
1.2.    Trustee. The trustee named above, and its successor or successors, is
hereby designated as the trustee hereunder, to receive, hold, invest, administer
and distribute the Trust Fund in accordance with this Agreement, the provisions
of which shall govern the power, duties and responsibilities of the Trustee.
1.3.    Trust Fund. The assets held at any time and from time to time under the
Trust collectively are herein referred to as the "Trust Fund" and shall consist
of contributions received by the Trustee, any Common Stock acquired by the
Trust, proceeds of any loans, investments and reinvestment thereof, the earnings
and income thereon (or proceeds resulting from the disposition thereof), less
disbursements therefrom. Except as herein otherwise provided, title to the
assets of the Trust Fund shall at all times be vested in the Trust, subject to
the right of the Trust to hold title in bearer form or in the name of a nominee,
and the interests of others in the Trust Fund shall be only the right to have
such assets received, held, invested, administered and distributed in accordance
with the provisions of the Trust.
1.4.    Trust Fund Subject to Claims. Notwithstanding any provision of this
Agreement to the contrary, the Trust Fund shall at all times remain subject to
the claims under federal and state law of the general creditors of (i) the
Company and (ii) those of the Company’s subsidiaries that participate in any of
the Plans.
In addition, the Board of Directors shall have the duty to inform the Trustee in
writing of the Company's Insolvency. If a person claiming to be a creditor of
the Company alleges in writing to the Trustee that the Company has become
Insolvent, the Trustee shall determine whether the Company is Insolvent and,
pending such determination, the Trustee shall discontinue allocations pursuant
to Article 3.
Unless the Trustee has actual knowledge of the Company's Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company's solvency as may be furnished to the Trustee by one or
more members of the Board of Directors and that provides the Trustee with a
reasonable basis for making a determination concerning the Company's Insolvency.


-2-

--------------------------------------------------------------------------------





If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue allocations pursuant to Article 3 and shall hold the
Trust Fund for the benefit of the Company's general creditors. Nothing in this
Agreement shall in any way diminish any rights of employees as general creditors
of the Company with respect to benefits due under the Plan(s) or otherwise.
The Trustee shall resume allocations pursuant to Article 3 only after the
Trustee has determined or been provided evidence by the Board of Directors that
the Company is not Insolvent (or is no longer Insolvent).
1.5.    Definitions. In addition to the terms defined in the preceding portions
of this Agreement, certain capitalized terms have the meanings set forth below:
Board of Directors. "Board of Directors" means the board of directors of the
Company.
Change of Control. "Change of Control" means any of the following events:
(a)an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") resulting in beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) by such individual,
entity or group of 30% or more of either (i) the then-outstanding shares of
common stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that the following acquisitions
shall not constitute a Change of Control:  (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company affiliated with the Company, or (D) any acquisition pursuant to a
transaction that complies with clauses (c)(i), (c)(ii), and (c)(iii) below;
(b)individuals who, as of the date hereof, constitute the Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
(c)consummation of a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving the Company, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a "Business Combination"), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company


-3-

--------------------------------------------------------------------------------





Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, greater than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such Business Combination; or
(d)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Code. "Code" means the Internal Revenue Code of 1986, as amended.
Committee. "Committee" means a committee of the Company which is charged by the
Board of Directors with administration of the Trust.
Company. "Company" means Banc of California, Inc., a Maryland corporation, or
any successor thereto. References to the Company shall include its subsidiaries
where appropriate.
Company Stock. "Company Stock" means shares of voting common stock, par value
$0.01 per share, issued by the Company or any successor securities.
Extraordinary Dividend. "Extraordinary Dividend" means any dividend or other
distribution of cash or other property (other than common stock of the Company)
made with respect to Company Stock, which the Board of Directors declares
generally to be other than an ordinary dividend.
Insolvent/Insolvency. "Insolvent" means as to the Company, (i) the inability of
the Company to pay its debts as they come due, or (ii) the Company being subject
to a pending proceeding as debtor under the provisions of Title 11 of the United
States Code. "Insolvency" means the state of being Insolvent


-4-

--------------------------------------------------------------------------------





Loan. "Loan" means the extension of credit to the Trust evidenced by the
promissory note made by the Trust dated August 3, 2016, with which the Trust
purchased Company Stock.
Plans. "Plans" means the Company's stock plans (and any successor plans) and the
other employee benefit plans listed on Schedule A hereto and any other employee
benefit plan of the Company or its subsidiaries designated as such by the
Committee.
Plan Participant. "Plan Participant" means a participant in any of the Plans.
Trustee. "Trustee" means Evercore Trust (not in its corporate capacity but as
trustee of the Trust) or any successor trustee.
Trust Year. "Trust Year" means the period beginning on the date hereof and
ending on December 31, 2016 and each 12-month period beginning on January 1 and
ending on December 31 thereafter.
ARTICLE 2.
Contributions and Dividends
2.1.    Contributions.
(a)The Company has contributed to the Trust cash in the amount of $25,000.00
representing the aggregate par value of those shares of Company Stock to be
purchased by the Trust which, immediately prior to such purchase, will not have
been issued by the Company.
(b)For each Trust Year, the Company shall contribute to the Trust in cash such
amount, which together with dividends, as provided in Section 2.2, and any other
earnings of the Trust, shall enable the Trustee to make all payments of
principal and interest due under the Loan on a timely basis. Unless otherwise
expressly provided herein, the Trustee shall apply all such contributions,
dividends and earnings to the payment of principal and interest due under the
Loan. If, at the end of any Trust Year, no such contribution has been made in
cash, such contribution shall be deemed to have been made in the form of
forgiveness of principal and interest on the Loan to the extent of the Company's
failure to make contributions as required by this Section 2.1(b). All
contributions made under the Trust shall be delivered to the Trustee. The
Trustee shall be accountable for all contributions received by it, but shall
have no duty to require any contributions to be made to the Trust.
2.2.    Dividends. Except as otherwise provided herein, dividends paid in cash
on Company Stock to the Trust (including Extraordinary Dividends) held by the
Trust shall be applied to pay interest and scheduled principal due under the
Loan. Dividends which are not received in cash or in Company Stock (including
Extraordinary Dividends, or portions thereof) shall be reduced to cash by the
Trustee and used to pay principal and/or interest under the Loan, provided that
an Extraordinary Dividend constituting a spin-off, split-off or similar
transaction may be transferred to a trust sponsored by the spun-off company or
dealt with in another equitable manner as directed by the Committee. In the
Trustee's discretion, investments in Company Stock may be


-5-

--------------------------------------------------------------------------------





made through open-market purchases, private transactions or (with the Company's
consent) purchases from the Company.
ARTICLE 3.
Release and Allocation of Company Stock
3.1.    Release of Shares. Subject to the other provisions of this Article 3,
upon the payment or forgiveness in any Trust Year of any principal on the Loan
(a "Principal Payment"), the following number of shares of Company Stock not
previously released shall be available for allocation ("Available Shares") as
follows: the number of shares held in the Trust immediately before such payment
or forgiveness and not previously released, multiplied by a fraction, the
numerator of which is the amount of the Principal Payment and the denominator of
which is the sum of such Principal Payment and the remaining principal of the
Loan outstanding after such Principal Payment.
3.2.    Allocations. Available Shares shall be allocated as directed by the
Committee to the Plans no less frequently than annually. The Committee's
direction shall be limited to the amounts allocated among Plans, with the
allocation among the Plans being mandatory. In the event that any Available
Shares remain after the Committee determines there has been satisfaction of all
benefit obligations under each of the Plans for a given Trust Year, all
remaining Available Shares shall be contributed by the Trustee to the Plans or
such other plans of the Company or its subsidiaries covering a broad
cross-section of individuals employed by the Company or its subsidiaries as the
Committee shall direct.
ARTICLE 4.
Compensation, Expenses and Tax Withholding
4.1.    Compensation and Expenses . The Trustee shall be entitled to such
reasonable compensation for its services as may be agreed upon from time to time
by the Company and the Trustee and to be reimbursed for its reasonable legal,
accounting and appraisal fees, expenses and other charges reasonably incurred in
connection with the administration, management, investment and distribution of
the Trust Fund. Such compensation shall be paid, and such reimbursement shall be
made out of the Trust Fund. The Company agrees to make sufficient contributions
to the Trust to pay such amounts owing the Trustee in advance of the due date
for such payments in addition to those contributions required by Section 2.1(b).
4.2.    Withholding of Taxes. The Trustee may withhold, require withholding, or
otherwise determine that the Company has satisfied withholding obligations, on
any distribution which it is directed to make, such amount as the Committee
determines is necessary to comply with applicable federal and state withholding
requirements. Upon settlement of such tax liability, the Trustee shall
distribute the balance of such amount. Prior to making any distribution
hereunder, the Trustee may require such release or documents from any taxing
authority, or may require such indemnity, as the Trustee shall reasonably deem
necessary for its protection.


-6-

--------------------------------------------------------------------------------





ARTICLE 5.
Administration of Trust Fund
5.1.    Management and Control of Trust Fund. Subject to the terms of this
Agreement, the Trustee shall have exclusive authority, discretion and
responsibility to manage and control the assets of the Trust Fund. As permitted
by Section 12-402 of the Trust Act, and except as otherwise provided in this
Agreement, the duties and standard of conduct of the Trustee shall be those of a
trustee of a trust formed under common law.
5.2.    Investment of Funds. The initial transaction shall take place in the
manner described in Section 1.1 of the Common Stock Purchase Agreement by and
between the Company and the Trust dated August 3, 2016. Except as otherwise
provided in Section 2.2 and in this Section 5.2, the Trustee shall invest and
reinvest the Trust Fund exclusively in Company Stock, including any
consideration resulting from the proceeds of a tender offer, recapitalization or
similar transaction which, if not in Company Stock, shall be reduced to cash as
soon as practicable. The Trustee may invest any portion of the Trust Fund
temporarily pending investment in Company Stock, distribution or payment of
expenses in (i) investments in United States Government obligations with
maturities of less than one year, (ii) interest‑bearing accounts including but
not limited to certificates of deposit, time deposits, saving accounts and money
market accounts with maturities of less than one year in any bank, including the
Trustee's (if any), with aggregate capital in excess of $1,000,000,000 and a
Moody's Investor Services rating of at least P1, or an equivalent rating from a
nationally recognized ratings agency, which accounts are insured by the Federal
Deposit Insurance Corporation or other similar federal agency, (iii) obligations
issued or guaranteed by any agency or instrumentality of the United States of
America with maturities of less than one year or (iv) short‑term discount
obligations of the Federal National Mortgage Association.
5.3.    Trustee's Administrative Powers. Except as otherwise provided herein,
and subject to the Trustee's duties hereunder, the Trustee shall have the
following powers and rights, in addition to those provided elsewhere in this
Agreement or by law:
(a)to retain any asset of the Trust Fund;
(b)subject to Section 5.4(b), Section 8.2 and Articles 2 and 3, to sell,
transfer, mortgage, pledge, lease or otherwise dispose of, or grant options with
respect to any Trust Fund assets at public or private sale;
(c)upon direction from the Company, to borrow from any lender or to otherwise
become indebted to any person (including the Company pursuant to the Loan), to
acquire Company Stock as authorized by this Agreement and as directed by the
Company, or to enter into lending agreements upon such terms (including
reasonable interest and security for the loan and rights to renegotiate and
prepay such loan) as may be directed by the Committee; provided, however, that
any collateral given by the Trustee for such loan shall be limited to cash and
property contributed by the Company to the Trust and dividends paid on Company
Stock held in the Trust Fund and shall not include Company Stock acquired by
means of, in whole or in part, such loan;


-7-

--------------------------------------------------------------------------------





(d)with the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust Fund;
(e)to vote or to give any consent with respect to any securities, including any
Company Stock, held by the Trust either in person or by proxy for any purpose,
provided that the Trustee shall vote, tender or exchange all shares of Company
Stock as provided in Section 5.4;
(f)to exercise any of the powers and rights of an individual owner with respect
to any asset of the Trust Fund and to perform any and all other acts that in its
judgment are necessary or appropriate for the proper administration of the Trust
Fund, even though such powers, rights and acts are not specifically enumerated
in this Agreement;
(g)to employ such accountants, actuaries, investment bankers, appraisers, other
advisors and agents as may be reasonably necessary in collecting, managing,
administering, investing, valuing, distributing and protecting the Trust Fund or
the assets thereof or any borrowings of the Trustee made in accordance with
Section 5.3(c); and to pay their reasonable fees and expenses, which shall be
deemed to be expenses of the Trust and for which the Trustee shall be reimbursed
in accordance with Section 4.1;
(h)to cause any asset of the Trust Fund to be issued, held or registered in the
Trust's name or in the name of its nominee, or in such form that title will pass
by delivery, provided that the records of the Trustee shall indicate the true
ownership of such asset;
(i)to utilize another entity as custodian to hold, but not invest or otherwise
manage or control, some or all of the assets of the Trust Fund; and
(j)to consult with legal counsel (who may also be counsel for the Trustee
generally) with respect to any of its duties or obligations hereunder; and to
pay the reasonable fees and expenses of such counsel, which shall be deemed to
be expenses of the Trust and for which the Trustee shall be reimbursed in
accordance with Section 4.1.
Notwithstanding the foregoing, neither the Trust nor the Trustee shall have any
power to, and shall not, engage in any trade or business.
5.4.    Voting and Tendering of Company Stock.
(a)Voting of Company Stock. The Trustee shall follow the directions of
participants in the 2013 Omnibus Stock Incentive Plan ("SIP") as to the manner
in which shares of Company Stock held by the Trust are to be voted on each
matter brought before an annual or special stockholders' meeting of the Company
or the manner in which any consent is to be executed, in each case as provided
below. Before each such meeting of stockholders, the Trustee shall cause to be
furnished to each active employee and director with awards outstanding under the
SIP as of the record date of the vote ("Participant") a copy of the proxy
solicitation material received by the Trustee, together with a form requesting
confidential instructions ("Instruction Form") as to how


-8-

--------------------------------------------------------------------------------





to vote the shares of Company Stock held by the Trustee. Each Participant shall
have a reasonable period within which to return the Instruction Form to the
Trustee or to an agent hired by the Trustee. Upon the expiration of the period
for the return of the Instruction Forms, the Trustee shall on each such matter
vote the number of shares (including fractional shares) of Company Stock held by
the Trust as follows:
The Trustee shall assign to each Participant a number of shares (the
"Participant Directed Amount") equal to the product of (x) the total number of
shares of Company Stock held in the Trust Fund, and (y) a fraction, the
numerator of which is the number of shares of Company Stock underlying awards to
such Participant that are outstanding under the SIP as of the record date of the
vote, and the denominator of which is the total number of shares of Company
Stock underlying awards to all Participants that are outstanding under the SIP
as of the record date of the vote. Each share assigned to each Participant in
accordance with the previous sentence shall be voted in accordance with such
Participant's Instruction Form. Any shares of Company Stock which remain
undirected pursuant to the foregoing provisions shall be voted for, against or
to abstain in the same proportions as the shares of Company Stock for which the
Trustee is directed pursuant to the foregoing provisions. Similar provisions
shall apply in the case of any action by stockholder consent without a meeting.
(b)Tender or Exchange of Company Stock. The Trustee shall use its best efforts
to distribute or cause to be distributed to Participants in a timely manner (for
purposes of this Section 5.4(b), replacing the reference to "record date of the
vote" in the definition of "Participant" with "the date the tender offer or
exchange offer is commenced") any written materials distributed to stockholders
of the Company generally in connection with any tender offer or exchange offer
for Company Stock, together with a form requesting confidential instructions on
whether or not to tender or exchange shares of Company Stock held in the Trust
(the "Tender Form"). Each Participant shall have a reasonable period of time
within which to return the Tender Form. Upon expiration of the period for return
of Tender Forms, the Trustee shall tender or exchange or not tender or exchange
the Participant Directed Amount for each Participant in accordance with such
Participant's Tender Form. Each Participant shall not be limited in the number
of instructions to tender or exchange or withdraw from tender or exchange which
he or she may give but shall not have the right to give instructions to tender
or exchange or withdraw from tender or exchange after the reasonable deadline
for receipt of such instructions established by the Trustee. If the Trustee
shall not receive from one or more Participants timely instruction by means of a
Tender Form as to the manner in which to respond to such a tender or exchange
offer, the Trustee shall tender or exchange, or not tender or exchange, such
shares of Company Stock in the same proportions as the shares of Company Stock
for which the Trustee has received timely directions pursuant to the foregoing
provisions.
(c)The Company shall maintain appropriate procedures to ensure that all
instructions by Participants are collected, tabulated, and transmitted to the
Trustee without being divulged or released to any person affiliated with the
Company or its affiliates. All actions taken by Participants and the contents of
the Instruction Forms and Tender Forms shall be held confidential by the Trustee
and shall not be divulged or released to any person, other than (i) agents of
the Trustee who are not affiliated with the Company or its affiliates, (ii) by
virtue of the execution by the Trustee of any proxy, consent or letter of
transmittal for the shares of Company Stock held in the Trust or (iii) as
required by court order.


-9-

--------------------------------------------------------------------------------





(d)In the event that the SIP shall for any reason cease to exist, or the
Committee shall determine in good faith that it is no longer an appropriate plan
for the purpose of this Section 5.4, the Committee shall, for purposes of this
Section 5.4, direct the Trustee to substitute for such plan another employee
benefit plan of the Company or its subsidiaries covering a broad cross section
of individuals employed by the Company and its subsidiaries.
5.5.    Indemnification.
(a)    To the extent lawfully allowable, the Company and its successors, shall
and hereby does indemnify and hold harmless the Trustee and each of its
officers, directors, employees and agents from and against any claims, demands,
actions, administrative or other proceedings, causes of action, liability, loss,
cost, damage or expense (including reasonable attorneys’ fees), which may be
asserted , to the extent arising out of or incurred as a result of its action or
failure to act in connection with the operation and administration of the Trust;
provided that such indemnification shall not apply to the extent that the
Trustee has acted in willful or grossly negligent violation of applicable law or
its duties under this Trust or in bad faith. The Trustee shall be under no
liability to any person for any loss of any kind which may result (i) by reason
of any action taken by it in accordance with any direction of the Committee or
any Participant acting pursuant to Section 5.4(b) (hereinafter collectively
referred to as the "Directing Participants"), (ii) by reason of its failure to
exercise any power or authority or to take any action hereunder because of the
failure of the Committee or any such Directing Participant to give directions to
the Trustee, as provided for in this Agreement, or (iii) by reason of any action
or omission of the Committee or any of the Directing Participants with respect
to its duties under this Trust. The Trustee shall be fully protected in acting
upon any instrument, certificate, or paper delivered by the Committee or any
Participant or beneficiary and believed in good faith by the Trustee to be
genuine and to be signed or presented by the proper person or persons, and the
Trustee shall be under no duty to make any investigation or inquiry as to any
statement contained in any such writing, but may accept the same as conclusive
evidence of the truth and accuracy of the statements therein contained.
(b)    The Company may, but shall not be required to, maintain liability
insurance to insure its obligations hereunder. If any payments made by the
Company or the Trust pursuant to this indemnity are covered by insurance, the
Company or the Trust (as applicable) shall be subrogated to the rights of the
indemnified party against the insurance company.
(c)    Without limiting the generality of the foregoing, the Company may, at the
request of the Trustee, advance to the Trustee reasonable amounts of expenses,
including reasonable attorneys' fees and expenses, which the Trustee advised
have been incurred in connection with its investigation or defense of any claim,
demand, action, cause of action, administrative or other proceeding arising out
of or in connection with the Trustee's performance of its duties under this
Agreement.
(d)    The indemnification provisions of this Section 5.5 will survive the
termination of this Agreement and the termination, for any reason, of the
services of Evercore Trust as Trustee.


-10-

--------------------------------------------------------------------------------





5.6.    General Duty to Communicate to Committee. The Trustee shall promptly
notify the Committee of all communications with or from any government agency or
with respect to any legal proceeding with regard to the Trust and with or from
any Plan Participants concerning their entitlements under the Plans or the
Trust.
ARTICLE 6.
Accounts and Reports of Trustee
6.1.    Records and Accounts of Trustee. The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection or audit by any person
designated by the Company and which shall be retained as required by applicable
law.
6.2.    Fiscal Year. The fiscal year of the Trust shall be the twelve month
period beginning on January 1 and ending on December 31.
6.3.    Reports of Trustee. The Trustee shall prepare and present to the
Committee a report for the period ending on the last day of each fiscal year,
and for such shorter periods as the Committee may reasonably request, listing
all securities and other property acquired and disposed of and all receipts,
disbursements and other transactions effected by the Trust after the date of the
Trustee's last account, and further listing all cash, securities, and other
property held by the Trust, together with the fair market value thereof, as of
the end of such period. In addition to the foregoing, the report shall contain
such information regarding the Trust Fund's assets and transactions as the
Committee in its discretion may reasonably request.
6.4.    Final Report. In the event of the resignation or removal of a Trustee
hereunder, the Committee may request and the Trustee shall then with reasonable
promptness submit, for the period ending on the effective date of such
resignation or removal, a report similar in form and purpose to that described
in Section 6.3.
ARTICLE 7.
Succession of Trustee
7.1.    Resignation of Trustee. The Trustee or any successor thereto may resign
as Trustee hereunder at any time upon delivering a written notice of such
resignation, to take effect sixty (60) days after the delivery thereof to the
Committee, unless the Committee accepts shorter notice; provided, however, that
no such resignation shall be effective until a successor Trustee has assumed the
office of Trustee hereunder.
7.2.    Removal of Trustee. The Trustee or any successor thereto may be removed
by the Company for any reason by delivering to the Trustee so removed an
instrument executed by the Committee. Such removal shall take effect at the date
specified in such instrument, which shall not be less than thirty (30) days
after delivery of the instrument, unless the Trustee accepts shorter notice;
provided, however, that no such removal shall be effective until a successor
Trustee has assumed the office of Trustee hereunder.


-11-

--------------------------------------------------------------------------------





7.3.    Appointment of Successor Trustee. Whenever the Trustee or any successor
thereto shall resign or be removed or a vacancy in the position shall otherwise
occur, the Committee shall use its best efforts to appoint a successor Trustee
as soon as practicable after receipt by the Committee of a notice described in
Section 7.1, or the delivery to the Trustee of a notice described in Section
7.2, as the case may be, but in no event more than one hundred eighty (180) days
after receipt or delivery, as the case may be, of such notice. A successor
Trustee's appointment shall not become effective until such successor shall
accept such appointment by delivering its acceptance in writing to the Company.
If a successor is not appointed within such 180-day period, the Trustee, at the
Company's expense, may petition a court of competent jurisdiction for
appointment of a successor. Any successor Trustee shall be an institutional
trustee not affiliated with the Company.
7.4.    Succession of Trustee. Each successor Trustee shall have, exercise and
enjoy all of the powers, both discretionary and ministerial, herein conferred
upon its predecessors. A successor Trustee shall not be obliged to examine or
review the accounts, records, or acts of, or property delivered by, any previous
Trustee and shall not be responsible for any action or any failure to act on the
part of any previous Trustee.
7.5.    Continuation of Trust. In no event shall the legal disability,
resignation or removal of a Trustee terminate the Trust, but the Committee shall
forthwith appoint a successor Trustee in accordance with Section 7.3 to carry
out the terms of the Trust.
7.6.    Changes in Organization of Trustee. In the event that any corporate
Trustee hereunder shall be converted into, shall merge or consolidate with, or
shall sell or transfer substantially all of its assets and business to, another
entity, state or federal, the entity resulting from such conversion, merger or
consolidation, or the entity to which such sale or transfer shall be made, shall
thereunder become and be the Trustee under the Trust with the same effect as
though originally so named.
7.7.    Continuance of Trustee's Powers in Event of Termination of the Trust. In
the event of the termination of the Trust, as provided herein, the Trustee shall
dispose of the Trust Fund in accordance with the provisions hereof. Until the
final distribution of the Trust Fund, the Trustee shall continue to have all
powers provided hereunder as necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.
ARTICLE 8.
Amendment or Termination
8.1.    Amendments. Except as otherwise provided herein, the Company may amend
the Trust and this Agreement at any time and from time to time in any manner
which it deems desirable, provided that (a) no amendment which would adversely
affect the contingent rights of Plan Participants may change (i) the allocation
provisions contained in Section 3.1 or Section 3.2, (ii) the provisions of
Section 5.4, other than an amendment to reflect a change in the Plans funded by
this Trust, (iii) the provisions of Section 8.2 or (iv) the provisions of this
Section 8.1, in each case, without the affirmative consent of at least 662/3% of
the Plan Participants that received an allocation of Available Shares in the
immediately preceding Trust Year, voting together as a


-12-

--------------------------------------------------------------------------------





single class with each such Plan Participant having one vote, and (b) no
amendment may change the duties of the Trustee without the Trustee's consent,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
the Company shall retain the power under all circumstances to amend the Trust to
correct any errors or clarify any ambiguities or similar issues of
interpretation in this Agreement.
8.2.    Termination. The Trust shall terminate on January 1, 2032 or any earlier
date on which the Loan is paid in full (the "Termination Date"). The Board of
Directors may terminate the Trust at any time prior to the Termination Date. The
Trust shall also terminate automatically upon the Company giving the Trustee
notice of a Change of Control. As soon as practicable after receiving notice
from the Company of a Change of Control or upon any other termination of the
Trust, the Trustee shall cause the Trust to (a) fund any obligations then
pending under the Plans with, or otherwise by means of, Available Shares; (b)
sell, to the extent necessary to comply with clause (c) below, an amount of
Company Stock or other non-cash assets (if any) then held in the Trust Fund
sufficient to permit the Trust to return to the Company the amount specified in
clause (c) below; and (c) return to the Company an amount in cash equal to the
remaining principal plus any accrued interest on the Loan, which payment will be
deemed to terminate all remaining obligations of the Trust with respect to the
Loan. Any assets remaining in the Trust Fund after the Trust has given effect to
the transactions described in the previous sentence shall be distributed with
reasonable promptness as directed by the Committee, first to Plan Participants
and then to individuals employed by the Company or its subsidiaries generally or
to any benefit plan or trust in which a broad cross section of individuals
employed by the Company or its subsidiaries participate, as the Committee may in
good faith determine taking into account the best interests of a broad cross
section of the individuals employed by the Company or its subsidiaries. In the
event that any Company Stock or any other non-cash assets shall remain in the
Trust Fund after the repayment of the Loan but before the distribution described
in the previous sentence, the Trustee shall effect such distribution by either
(a) distributing such remaining assets in kind in addition to any cash remaining
in the Trust Fund or (b) selling such remaining assets and distributing the
proceeds of such sale in addition to any cash remaining in the Trust Fund, in
either case as the Committee may in good faith determine taking into account the
best interests of a broad cross section of the individuals employed by the
Company.
8.3.    Form of Amendment or Termination. Any amendment or termination of the
Trust shall be evidenced by an instrument in writing signed by an authorized
officer of the Company, certifying that said amendment or termination has been
authorized and directed by the Company or the Board of Directors, as applicable,
and, in the case of any amendment, shall be consented to by signature of an
authorized officer of the Trustee, if required by Section 8.1. Upon any such
termination of the Trust, the Trust shall file a Certificate of Cancellation
with the SDAT in accordance with the Trust Act.
ARTICLE 9.
Miscellaneous
9.1.    Controlling Law. The laws of the State of Maryland shall be the
controlling law in all matters relating to the Trust, without regard to
conflicts of law. The parties hereto irrevocably


-13-

--------------------------------------------------------------------------------





agree that any legal action or proceeding arising out of or relating to this
Agreement shall be brought and determined in the courts of the State of
California sitting in Los Angeles, California (or if such state courts decline
jurisdiction, the federal courts sitting in Los Angeles, California), and each
of the parties hereto hereby irrevocably submits with regard to any such action
or proceeding to the exclusive jurisdiction of the aforesaid courts. Each of the
parties hereto hereby irrevocably waives and agrees not to assert in any action
or proceeding with respect to this Agreement, any claim (a) that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts or (c) to the fullest
extent permitted by applicable law, that (i) the suit, action or proceeding in
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
9.2.    Committee Action. Any action required or permitted to be taken by the
Committee may be taken on behalf of the Committee by any individual so
authorized. The Company shall furnish to the Trustee the name and specimen
signature of each member of the Committee upon whose statement of a decision or
direction the Trustee is authorized to rely. Until notified of a change in the
identity of such person or persons, the Trustee shall act upon the assumption
that there has been no change.
9.3.    Notices. All notices, requests, or other communications required or
permitted to be delivered hereunder shall be in writing, delivered by registered
or certified mail, return receipt requested as follows:
To the Company:
Banc of California, Inc.
18500 Von Karman Avenue, Suite 1100
Irvine, CA 92612
Attention: General Counsel
To the Trustee:
Evercore Trust Company, N.A.
55 East 52nd Street
New York, NY 10055
Attention: William E. Ryan, III
Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.
9.4.    Severability. If any provision of the Trust shall be held illegal,
invalid or unenforceable for any reason, such provision shall not affect the
remaining parts hereof, but the Trust shall be construed and enforced as if said
provision had never been inserted herein.
9.5.    Protection of Persons Dealing with the Trust. No person dealing with the
Trustee shall be required or entitled to monitor the application of any money
paid or property delivered to the


-14-

--------------------------------------------------------------------------------





Trustee, or determine whether or not the Trustee is acting pursuant to
authorities granted to it hereunder or to authorizations or directions herein
required.
9.6.    Tax Status of Trust. It is intended that the Company, as grantor
hereunder, be treated for Federal income tax purposes as the owner of the entire
Trust and the trust assets under Section 671, et seq. of the Code. Until advised
otherwise, the Trustee may presume that the Trust is so characterized for
federal income tax purposes and shall make all filings of tax returns on that
presumption.
9.7.    Participants to Have No Interest in the Company or Trust by Reason of
the Trust. Neither the creation of the Trust nor anything contained in the Trust
shall be construed as giving any person, including any individual employed by
the Company or any subsidiary of the Company, any equity or interest in the
assets, business, or affairs of the Company or the Trust, except to the extent
that any such individuals are entitled to exercise stockholder rights with
respect to Company Stock pursuant to Section 5.4 and to consent to certain
amendments to this Agreement pursuant to Section 8.1.
9.8.    Nonassignability. No right or interest of any person to receive
distributions from the Trust shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetency, and no right or interest
of any person to receive distributions from the Trust shall be subject to any
obligation or liability of any such person, including claims for alimony or the
support of any spouse or child.
9.9.    Gender and Plurals. Whenever the context requires or permits, the
masculine gender shall include the feminine gender and the singular form shall
include the plural form and shall be interchangeable.
9.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original.


[signature page follows]




-15-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
signed, and their seals affixed hereto, by their authorized officers all as of
the day, month and year first above written.
 
BANC OF CALIFORNIA, INC.
 
 
 
 
By:
/s/ Steven A. Sugarman
 
 
Steven A. Sugarman
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
EVERCORE TRUST COMPANY, N.A.
 
 
 
 
By:
/s/ William E. Ryan III
 
 
William E. Ryan III
 
 
President and Chief Fiduciary Officer







-16-

--------------------------------------------------------------------------------






SCHEDULE A
2013 Omnibus Stock Incentive Plan


2011 Omnibus Incentive Plan


2003 Stock Option and Incentive Plan


CIGNA Medical/RX sponsored by Banc of California, Inc.


CIGNA Dental sponsored by Banc of California, Inc.


CIGNA Vision sponsored by Banc of California, Inc.


CIGNA Basic Life and AD&D sponsored by Banc of California, Inc.


CIGNA Long-Term Disability sponsored by Banc of California, Inc.


Banc of California, Inc. 401(K) Plan




